Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about March 7, 1996, which adjudicated respondent a juvenile delinquent, following a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the third degree, jostling, attempted assault in the third degree and menacing in the third degree, and placed him with the Division for Youth for 18 months, unanimously affirmed, without costs.
The court’s findings were not against the weight of the evidence. The court properly considered identification and alibi issues and we see no reason to disturb its factual findings (see, People v Gaimari, 176 NY 84, 94).
Respondent’s remaining contentions are without merit. Concur—Rosenberger, J. P., Ellerin, Tom and Mazzarelli, JJ.